DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Non-Compliant Claim Identifier
The identifier of claim 5-6 and 9-10 need be remarked as withdrawn since these claims are directed to non-elected species in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Fe2O3/ß-SiC: A new high efficient catalyst for the selective oxidation of H2S into elemental sulfur, Catalysis Today 141, (2009), 397-402), or in view of Chen et al. (CN106045519A) (For applicant’s convenience, Machine translation has been used for citations hereof).
Nguyen et al teaches a catalyst composition composed of 3% by weight of Fe2O3 supported onto ß-SiC (page 398 section 2.1 The support and 2.2 The catalyst preparation, page 399 Fig. 2, section 3.1.1 XRD patterns), wherein the weight ratio of Fe2O3 to ß-SiC within that of instantly claimed weight ratio of active material to support material. 
 Nguyen et al. teaches support material being porous (page 400 2nd para.) and ß-SiC is a specific type crystallized SiC material.  Nguyen et al. further discloses that the ß-SiC being decarbonized at 700 ºC for 2 hours under air flow in order to oxidize the excess of carbon untransformed (page 398 left col. last para. -right col. first para.), then using such pretreated ß-SiC to support iron oxide material (page 398 section 2.2).  Therefore, Nguyen et al. teaches a same or substantially the same pretreated porous ß-SiC or silicated porous ß-SiC as that of instantly claimed. 
As for the claimed “for conversion of sulphur trioxide to sulphur dioxide and oxygen”, such limitation just intended use of claimed catalyst composition.  Nguyen et al. already teaches an identical catalyst composition as recited in claim 1 as discussed above. 
 It would have been obvious for one of ordinary skill in the art to adopt a same active material of metal oxide to support material weight ratio as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a catalyst with desired performance as suggested by Nguyen et al.  
Regarding claim 1, as for the claimed “the support material is pretreated porous porous ß-SiC or silicated porous ß-SiC”, Chen et al. further discloses obtained porous SiC can be pretreated with acid solution, then washed with water and such pretreated porous SiC can be used as catalyst carrier with many advantages (para.[0004],  [0020], example 1-3). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known pretreatment as shown by Chen et al to pretreat the catalyst carrier of Nguyen et al.  because adopting such well-known pretreatment to help provide a desired porous SiC as catalyst carrier have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 3 and 7, such limitations are taught as discussed above. 
Regarding claim 12, Nguyen et al. further discloses the Fe2O3/ß-SiC catalyst exhibits on the whole the same surface area (25 m2/g) as support (page 400 2nd para.), which means ß-SiC support having a specific surface area being 25 m2/g and active surface area of 25 m2/g.  Nguyen et al. already teaches metal content (3% by weight of Fe2O3 supported onto ß-SiC) in the catalyst composition being within the claimed range. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Fe2O3/ß-SiC: A new high efficient catalyst for the selective oxidation of H2S into elemental sulfur, Catalysis Today 141, (2009), 397-402), or in view of Chen et al. (CN106045519A) as applied above, and further in view of Yu (CN104058782) (For applicant’s convenience, Machine translation has been used for citations hereof). 
Regarding claim 11, Nguyen et al, or in view of Chen et al. does not expressly teach the porous SiC having pore volume of 0.05 to 0.9 cc/g. 
Yu teaches porous SiC need have certain pore volume, specific surface area and pore size to be used as catalyst carrier ([0004]) and also discloses porous SiC can have pore volume of 0.084 cm3/g to 01.85 cm3/g (Fig 2, para. [0020], example 1-3, 5-8). 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume as shown by Yu to modify the carrier of Nguyen et al, or in view of Chen et al. for help providing a carrier for intended catalysis function/performance as suggested by Yu ([0004], [0020], Fig. 2).   

Response to Amendment
The affidavit under 37 CFR 1.132 filed on 06/29/2022 is insufficient to overcome the rejections based upon Nguyen et al. alone because Nguyen et al. teaches a pretreated SiC support and such support comprising superficial layer of SiO2 and SiOxCy (page 399 section 3.1.1 and 3.1.2, page 3.2.1).  Furthermore, instant claims only require a “pretreated SiC support” but does not require such “pretreated SiC support” comprising amorphous SiO2 at all. 
The affidavit under 37 CFR 1.132 filed on 06/29/2022 is insufficient to overcome the rejections based upon Nguyen et al in view of Chen et al as set forth in the last Office action because Chen teaches a same or substantially the same pretreatment of oxidizing and acid washing the SiC support, while the supplied evidence does not demonstrate that Chen disclosed pretreated SiC support being different as that of instantly claimed. Furthermore, instant claims only require a “pretreated SiC support” but does not require such “pretreated SiC support” comprising amorphous SiO2 at all. 

Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but the arguments are not persuasive.  In response to applicant’s arguments about Nguyen et al. disclosed SiC support being different as compared to that of instantly claimed pretreated SiC support because Nguyen et al. failing to show pretreated SiC support comprising amorphous SiO2, first of all, it is noted that such features upon which applicant relies (i.e., pretreated SiC support comprising predominantly amorphous SiO2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   In other words, instant claims only require a “pretreated SiC support”, but does not require such “pretreated SiC support” comprising amorphous SiO2 at all.   Furthermore, Nguyen et al. discloses a same or substantially the same “pretreated SiC support” as that of instantly claimed.  In addition, Nguyen et al. also points out that the pretreated SiC support could comprise amorphous SiO2, which may not be detectable due to such amorphous SiO2 being superficial.    It is also noted that such pretreated SiC support limitation has been further addressed by applied Chen reference.  Specifically, Chen teaches SiC material being heated under air at high temperature and being acid washed, wherein such process is substantially the same as that of instant application (see the published application US2021/0220806 para. [0077]), therefore, it would have been obvious for one of ordinary skill in the art to expect that such substantially the same oxidizing and acid washing lead to a substantially the same pretreated SiC support as that of instantly claimed.  As explained in previous Response to Amendment section, supplied affidavit does not demonstrate that Chen et al. disclosed pretreated SiC support not comprising amorphous SiO2 at all. 
In response to applicant’s arguments about Chen not disclosing the catalyst for conversion of SO3 to SO2, it is noted that instant invention directs to a composition, and such argued limitation only relates to an intended usage for such claimed composition, but does not structurally limit the claimed catalyst composition to render such composition patentable distinct. 
In response to applicant’s arguments about pretreated SiC support providing improved results, example 1b, 1c, and 1d compared with examples 4 and 6 of Table 1, the examiner would like to remind the applicant that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e).   In the instant case, Chen et al. already teaches a same or substantially the same pretreated SiC support as that of instantly claimed.  Furthermore,   instant claims recite an active material selected being oxide of iron or mixed transition metal oxide wherein such active material content being 0.1 to 25 wt%, and the support material is a “pretreated” porous ß-SiC or silicated porous ß-SiC, first of all, instant example 1 (d) v.s. example 1 (c), 1(b) shows 2-15% of Fe2O3 (see the published application US2021/0220806 para. [0080], [0082]) as active material on specifically “pretreated” (see the published application US2021/0220806 para. [0077]) porous ß-SiC, while example 4 (c)  v.s. example 4 (a), 4 (b)  shows  2-15% of CuFe2O4 (see the published application US2021/0220806 para. [0092]-[0097])  as active material on specifically “pretreated” (see the published application US2021/0220806 para. [0077]) porous ß-SiC; and example 4 (b) v.s. example 6 (a) shows 2-15% of FeCr2O4 (see the published application US2021/0220806 para. [0092]-[0097])  as active material on specifically “pretreated” (see the published application US2021/0220806 para. [0077]) porous ß-SiC; such claimed invention has a much broader scope as compared to the specific 2-15% weight of Fe2O3, CuFe2O4, FeCr2O4 supported on the specific pretreated porous ß-SiC in the instant application.   Even if such specific example may show improved results, but it is not readily apparent to one of ordinary skill in the art that such alleged improved results will occur over the entire claimed range for any active material selected being oxide of iron or mixed transition metal oxide with a content being 0.1 to 25 wt%, supported onto a support material being any “pretreated” porous ß-SiC.   Thus, such arguments are not found convincing. 
In response to applicant’s arguments about Nguyen disclosing temperature rising leading of decrease of selectivity of conversion of H2S to SO2, it is noted that such function not even related to conversion of conversion of SO3 to SO2, the intended use of the claimed catalyst.   Furthermore, Nguyen et al. disclosed catalyst composition having a function of converting H2S to SO2   does not limit such catalyst composition not having other function, such as function of converting SO3 to SO2.   As explained above, Nguyen et al. discloses a same or substantially the same catalyst composition as that of instantly claimed, therefore, it is pertinent to the claimed subject matter. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 /JUN LI/ Primary Examiner, Art Unit 1732